DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/727,821 filed on 12/26/2019. Claims 1-20 were previously pending. Claims 3, 11, and 15-16 were amended, claim 19 was cancelled, and claim 21 was newly added in the reply filed on 8/24/2021. This action is final.

Response to Arguments
Regarding Applicant’s argument starting on page 6 regarding claims 3, 11 and 16: Applicant’s arguments filed with respect to the objections made have been fully considered, and are persuasive. The objections to these claims have been withdrawn.
Regarding Applicant’s argument starting on page 6 regarding claims 1-6 and 9-20: Applicant’s arguments filed with respect to the rejections of claims 16 and 19 made under USC § 102 have been fully considered, but are now moot since claim 16 is now rejected under USC § 103 and claim 19 has been cancelled. Applicant’s arguments filed with respect to the rejections of claims 1-6, 9-15, 17-18 and 20 made under USC § 102 have been fully considered, but are not persuasive. Examiner maintains that Brady does discuss using sensors to determine the contents of multiple compartments 257A and 257B (i.e. configuration) within an AGV. While Examiner used the example of sensors determining a configuration of compartments to enable a transfer mechanism (see [0048]), this information is superfluous to the rejection being made. See (Fig. 2B) as a supplementary citation to further support the rejection below (i.e. that Brady teaches using configuration) within an AGV).
Regarding Applicant’s argument starting on page 10 regarding claims 7-8: Applicant’s arguments filed with respect to the rejections made under USC § 103 have been fully considered, but are not persuasive. Examiner maintains that Brady does discuss using sensors to determine the contents of multiple compartments 257A and 257B (i.e. configuration) within an AGV. While Examiner used the example of sensors determining a configuration of compartments to enable a transfer mechanism (see [0048]), this information is superfluous to the rejection being made. See (Fig. 2B) as a supplementary citation to further support the rejection below (i.e. that Brady teaches using sensors to determine the contents of multiple compartments 257A and 257B (i.e. configuration) within an AGV).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9-15, 17-18, and 20 is rejected under 35 USC § 102(a)(1) and 35 USC § 102(a)(2) as being anticipated by Brady (U.S. Pub. No. 2018/0024554).
Regarding the following claim 1 limitations, Brady, as shown, discloses the following limitations:
A method for monitoring packages in autonomous vehicle delivery, comprising: picking up a package in an autonomous vehicle delivery container; [See [0028]; [0059]; Brady teaches using a storage compartment 257 in an AGV 200A (autonomous ground vehicle) to acquire and hold transported items.]
... determining, by a first plurality of sensors, a configuration of the AV delivery container; [See [0046]; [0047]; [0038]; Brady teaches using sensors to determine the position and contents of multiple compartments 257A and 257B within an AGV in order to enable a transfer mechanism to move items from one compartment to another.]
... determining, by a second plurality of sensors, a set of attributes for the package; [See [0039]; [0042]; Brady teaches determining a temperature of an item using a temperature sensor 274, and determining an appearance of an item using an image capture sensor 273.]
... monitoring the package to detect whether a change occurs in at least one of the set of attributes; [See [0042]; Brady teaches continuously monitoring the temperature of an item.]
... and transporting the package to a drop-off location. [See [0016]; Brady teaches using an AGV to deliver an item to a specified location.]
Regarding the following claim 2 limitations, Brady, as shown, discloses all claim 1 limitations in addition to the following limitations:
The method of claim 1, further comprising transmitting the set of attributes to a central computer. [See [0039]; [0111]; Brady teaches monitoring and regulating the temperature of an item being transported by an AGV.  Brady further teaches that this monitoring and regulating may be handled by a remote computing resource 310 (i.e. a central computer).]
Regarding the following claim 3 limitations, Brady, as shown, discloses all claim 1 and 2 limitations in addition to the following limitations:
The method of claim 2, wherein transmitting the set of attributes to the central computer includes transmitting a livestream of the set of attributes. [See [0039]; [0111]; Brady teaches continuously (i.e. livestream) monitoring and regulating the temperature of an item being transported by an AGV.  Brady further teaches that this monitoring and regulating may be handled by a remote computing resource 310 (i.e. a central computer).]
Regarding the following claim 4 limitations, Brady, as shown, discloses all claim 1 limitations in addition to the following limitations:
The method of claim 1, further comprising transmitting the set of attributes to a user. [See [0039]; [0111]; [0104]; [0108]; Brady teaches an agent operating the remote computing resource 310 which receives temperature monitoring data.]
Regarding the following claim 5 limitations, Brady, as shown, discloses all claim 1 limitations in addition to the following limitations:
The method of claim 1, wherein the set of attributes includes at least one of dimensions, weight, temperature, and appearance. [See [0042]; Brady teaches monitoring the temperature of an item being delivered by an AGV.]
Regarding the following claim 6 limitations, Brady, as shown, discloses all claim 1 limitations in addition to the following limitations:
The method of claim 1, further comprising adjusting a delivery container setting based on the change. [See [0042]; Brady teaches regulating the temperature of an item being delivered by an AGV in order to maintain a temperature required by the item.]
Regarding the following claim 9 limitations, Brady, as shown, discloses all claim 1 limitations in addition to the following limitations:
The method of claim 1, further comprising identifying goods in the package based on the set of attributes. [See [0039]; Brady teaches using an image capture sensor 273 to identify the type of object located within a storage compartment 257.]
Regarding the following claim 10 limitations, Brady, as shown, discloses the following limitations:
A system for monitoring in autonomous vehicle delivery, comprising: a plurality of autonomous vehicles each having a respective delivery container; [See [0016]; [0028]; (Fig. 2A, element 257); Brady teaches a system for monitoring multiple AGVs, each with their own storage compartments for holding items.]
... and a remote computing system configured to: receive a package delivery request; [See [0066]; (Fig. 5, element 500, 502); [0111]; (Fig. 3); Brady teaches the remote computing resource receiving a purchase request initiated by a user.]
... and select an autonomous vehicle from the plurality of autonomous vehicles to fulfill the package delivery request; [See [0067]; (Fig. 5, element 510); Brady teaches an AGV being designated for delivery of an item requested to be delivered by a user.]
... wherein each of the plurality of autonomous vehicles includes a respective delivery container having a plurality of sensors and is configured to: determine, by the plurality of sensors, a configuration of the respective delivery container; [See [0046]; [0047]; [0038]; [0039]; [0042]; Brady teaches AGVs using sensors to determine the position and contents of multiple compartments 257A and 257B within the AGVs in order to enable a transfer mechanisms to move items from one compartment to another.]
... determine, by the plurality of sensors, a set of attributes for the package; 
... and monitor the package to detect whether a change occurs in at least one of the set of attributes. [See [0042]; Brady teaches continuously monitoring the temperature of an item.]
Regarding the following claim 11 limitations, Brady, as shown, discloses all claim 10 limitations in addition to the following limitations:
The system of claim 10, wherein the configuration determined by the plurality of sensors includes a number of compartments in the respective delivery container. [See [0046]; [0047]; [0038]; [0039]; [0042]; Brady teaches AGVs using sensors to determine the position and contents of multiple compartments 257A and 257B within the AGVs in order to enable a transfer mechanisms to move items from one compartment to another.]
Regarding the following claim 12 limitations, Brady, as shown, discloses all claim 10 limitations in addition to the following limitations:
The system of claim 10, wherein the plurality of sensors includes at least one of a temperature sensor, a liquid sensor, and an image sensor. [See [0039]; [0042]; Brady teaches determining a temperature of an item using a temperature sensor 274, and determining an appearance of an item using an image capture sensor 273.]
Regarding the following claim 13 limitations, Brady, as shown, discloses all claim 10 limitations in addition to the following limitations:
The system of claim 10, wherein each of the plurality of autonomous vehicles is configured to transmit the set of attributes to the remote computing system. [See [0039]; [0111]; Brady teaches monitoring and regulating the temperature of items being transported by AGVs.  Brady further teaches that this monitoring and regulating may be handled by a remote computing resource 310.]
Regarding the following claim 14 limitations, Brady, as shown, discloses all claim 10 and 13 limitations in addition to the following limitations:
The system of claim 13, wherein the plurality of sensors includes an image sensor and the set of attributes includes a video of the package. [See [0039]; Brady teaches using an image capture sensor 273 to identify an item based on video recorded and transmitted to a central management system.]
Regarding the following claim 15 limitations, Brady, as shown, discloses the following limitations:
An autonomous vehicle delivery system, comprising a delivery container configured to hold a package; [See [0016]; [0028]; (Fig. 2A, element 257); Brady teaches a system for monitoring AGVs, each with their own storage compartments for holding items.]
... a plurality of sensors positioned in the delivery container configured to determine a configuration of the delivery container, and further configured to detect a set of attributes for the package; [See [0039]; [0042]; [0046]; [0047]; [0038]; Brady teaches determining a temperature of an item using a temperature sensor 274, and determining an appearance of an item using an image capture sensor 273. Brady further teaches using sensors to determine the position and contents of multiple compartments 257A and 257B within an AGV in order to enable a transfer mechanism to move items from one compartment to another.]
... a transceiver for receiving the set of attributes from the plurality of sensors and for transmitting the set of attributes; and a processor for detecting changes in the set of attributes over time. [See [0039]; [0111]; Brady teaches monitoring and regulating the temperature of an item being transported by an AGV.  Brady further teaches that this monitoring and regulating may be handled by a remote computing resource 310.]
Regarding the following claim 17 limitations, Brady, as shown, discloses all claim 15 limitations in addition to the following limitations:
The autonomous vehicle delivery system of claim 15, wherein the set of attributes includes a video of the package. [See [0039]; Brady teaches using an image capture sensor 273 to identify an item based on video recorded and transmitted to a central management system.]
Regarding the following claim 18 limitations, Brady, as shown, discloses all claim 15 limitations in addition to the following limitations:
The autonomous vehicle delivery system of claim 15, wherein the set of attributes includes at least one of dimensions, weight, temperature, and appearance. [See [0042]; Brady teaches monitoring the temperature of an item being delivered by an AGV.]
Regarding the following claim 20 limitations, Brady, as shown, discloses all claim 15 limitations in addition to the following limitations:
The autonomous vehicle delivery system of claim 15, wherein the set of attributes are transmitted to a remote computer system. [See [0039]; [0111]; Brady teaches monitoring and regulating the temperature of items being transported by AGVs.  Brady further teaches that this monitoring and regulating may be handled by a remote computing resource 310.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brady (U.S. Pub. No. 2018/0024554) in view of Yu (U.S. Pub. No. 2015/0006005).
Regarding the claim 7 limitations, Brady, as shown, discloses all claim 1 limitations. Brady does not, however Yu does, disclose the following limitations:
The method of claim 1, further comprising receiving a package delivery request from a peer-to-peer delivery system. [See [0014]; Yu teaches using a fleet of autonomous unmanned ground vehicles to facilitate deliveries between third party senders and recipients (i.e. a peer-to-peer delivery system).]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous vehicle shipping system of Brady with the third-party sender/recipient function of Yu.  By integrating this function of Yu into Brady, the owner of the autonomous vehicle fleet in Brady could reduce the downtime of each vehicle and make more money by expanding their customer base.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brady (U.S. Pub. No. 2018/0024554) in view of Wilkinson (U.S. Pub. No. 2018/0181909).
Regarding the claim 8 limitations, Brady, as shown, discloses all claim 1 limitations. 
The method of claim 1, further comprising providing a ... video of the package to a central computer. [See [0039]; Brady teaches using an image capture sensor 273 to identify an item based on video recorded and transmitted to a central management system.]
Brady does not, however Wilkinson does, disclose the following limitations:
... a streaming video of the package ... [See [0029]; Wilkinson teaches providing a video stream of a package en route to a delivery destination.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the package video recording function of Brady with the video streaming function of Wilkinson. By streaming video, as taught by Wilkinson, a user of the system 
Regarding the following claim 16 limitations, Brady, as shown, discloses all claim 15 limitations. Brady does not, however Wilkinson does, disclose the following limitations:
The autonomous vehicle delivery system of claim 15, wherein the plurality set of sensors includes at least one of a chemical sensor, a liquid sensor, a weight sensor, and an x-ray sensor. [See [0045]; Wilkinson teaches using moisture sensors (i.e. a liquid sensor) and sensors configured to take chemical readings (i.e. a chemical sensor) to monitor one or more items in a transport vehicle.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the autonomous ground vehicle compartment sensors of Brady with the moisture and chemical sensors of Wilkinson. By making this combination, Brady can expand the information collected on delivered items and their transportation environment in which they are delivered. The system of Brady would benefit from being able to collect moisture and chemical data by being able to detect, for example, leaks in packaging, leaks in the AGV compartment allowing rainwater in, etc.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brady (U.S. Pub. No. 2018/0024554) in view of Nikolich (U.S. Pub. No. 2019/0233208).
Regarding the following claim 21 limitations, Brady, as shown, discloses all claim 15 limitations in addition to the following limitations:
The autonomous vehicle delivery system of claim 15, further comprising a divider configured to divide the delivery container into a plurality of compartments ... [See [0046]; (Figs. 2A-2B); Brady teaches dividing a storage compartment into two storage compartments 257A-257B, each comprising their own set of sensors 271A-274A / 271B-274B.]
Brady does not, however Nikolich does, disclose the following limitations:
... wherein the divider includes an integrated sensor. [See [0011-0012]; [0065]; (Fig. 2-3); Nikolich teaches a divider used to separate inventory within a bin. Nikolich further teaches the divider coupled with a sensor used in determining the presence of items in one section of the bin.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the compartment divider and sensors of Brady with the sensor coupled to the divider of Nikolich. By making this combination, Brady would benefit by saving time required adding or removing sensors every time a divider is added or removed from an AGV compartment. Instead, the sensors would be pre-coupled to the added divider so that the sensors and divider could be added or removed all in one installation or uninstallation action, thereby reducing the time and effort required.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHANNON CAMPBELL can be reached at (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/C.G./
Examiner, Art Unit 3628
/JOHN P GO/               Primary Examiner, Art Unit 3686                                                                                                                                                                                         
August 27, 2021